Citation Nr: 1041130	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  09-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder, to include as secondary to a claimed back disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disorder, to include degenerative joint disease and lumbar 
radiculopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from November 1951 to 
August 1953.  He is in receipt of a Purple Heart, a Combat 
Infantryman Badge (CIB), and the Korean Service Medal with three 
Bronze Service Stars.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision by the St. Petersburg, Florida, Regional Office of the 
Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified at a Travel Board hearing 
in support of his claim before the undersigned Veterans Law 
Judge.  The hearing transcript is associated with the claims 
file.  

The Board notes that the issues on appeal have been re-
characterized to more clearly reflect the Veteran's statements 
and procedural history of the issues.  First, the claim for 
entitlement to service connection for a bilateral leg disorder 
has been separated from the claim for a bilateral hip disorder.  
The Veteran claimed leg pain as early as 1994, but did not claim 
any hip symptomatology until 2007.  Second, the claim for service 
connection for a leg disorder was expanded to include as 
secondary to a back disorder.  This is based on an August 2008 
private physician's diagnosis of right lumbar radiculopathy.  
Third, the Board recharacterized the new and material issue as a 
claim for a back disorder, rather than as a claim for 
degenerative joint disease in general.  This is intended to 
reflect the Veteran's intent to file a claim for a back disorder.  
In a March 1994 request for service records and report of medical 
examination, the Veteran reported a back injury and back pain.  
In an August 1994 VA examination, the examiner diagnosed 
degenerative joint disease and noted a history of low back pain 
secondary to degenerative joint disease.  In the August 1994 
rating decision, the Agency of Original Jurisdiction (AOJ) denied 
service connection because there was no degenerative joint 
disease in the service treatment records (STRs).  In March 1996 
statements, the Veteran reported a back condition and 
degenerative joint disease.  In an August 1996 rating letter, the 
AOJ denied reopening the claim for degenerative joint disease.  
In the April 2008 rating decision the AOJ denied reopening the 
claim for degenerative joint disease, but noted the presence of 
current lumbosacral degenerative joint disease.  Accordingly, the 
issues have been recharacterized as listed on the title page for 
purposes of both reflecting the Veteran's actual claims and the 
procedural history of this case.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a bilateral 
hip disorder, a bilateral leg disorder, and a back disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the AOJ via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  Service connection for degenerative joint disease was denied 
by an unappealed September 1994 rating decision.  An unappealed 
August 1996 rating letter did not find new and material evidence 
sufficient to reopen a claim for service connection for 
degenerative joint disease.

2.  Evidence associated with the claims file since the unappealed 
August 1996 rating letter raises a reasonable possibility of 
substantiating the Veteran's claim for entitlement to service 
connection for a back disorder, to include degenerative joint 
disease and lumbar radiculopathy.




CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to service 
connection for a back disorder, to include degenerative joint 
disease and lumbar radiculopathy, is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the petition to reopen a claim for entitlement to 
service connection for a back disorder, because the claim is 
being reopened and remanded for further development, the VA's 
duties to notify and assist are deemed fully satisfied and there 
is no prejudice to the Veteran in proceeding to decide the issue 
on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2010).

Generally, service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  In order to establish service connection, the 
following must be shown:  (1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  

In a September 1994 rating decision, the AOJ denied service 
connection for degenerative joint disease because there was no 
evidence of the disability during service or within one year 
thereafter.  The Veteran did not file a notice of disagreement.  
This decision is therefore final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).  In 
an August 1996 rating letter, the RO found there was not new and 
material evidence to reopen a claim for service connection.  The 
Veteran did not file a notice of disagreement.  This decision 
also is final based on the evidence then of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In July 2007, the 
Veteran filed a petition to reopen his claim of entitlement to 
service connection for degenerative joint disease.  In an April 
2008 rating decision, the AOJ did not find new and material 
evidence to reopen the Veteran's claim because the evidence 
submitted did not show in-service treatment and/or a diagnosis 
within one year of service discharge, and thus was not new and 
did not raise a reasonable possibility of substantiating the 
claim.

Although a decision is final, a claim will be reopened if new and 
material evidence is presented.  38 U.S.C.A. § 5108.  New and 
material evidence can be neither cumulative, nor redundant, of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence means 
existing evidence not previously submitted to VA.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  In determining whether evidence is new and 
material, the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

A prior decision will be reconsidered, rather than adjudicated as 
a petition to reopen a previously denied claim, where the new and 
material evidence consists of service department records that 
existed but were not associated with the claims file at the time 
of the prior decision.  38 C.F.R. § 3.156(c).  Here, although 
part of the new evidence includes the Veteran's Purple Heart and 
CIB awards which were not associated with the claims file at the 
time of the August 1996 rating letter, the awards were not in 
existence at that time.  Rather, they were awarded in 2005 after 
the Veteran provided documentation of an in-service combat 
injury.  Accordingly, it is appropriate to adjudicate this as a 
petition to reopen a previously denied claim.

If new and material evidence is presented, the Board shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108.  But if the RO did not reopen the claim and 
consider it on a direct basis, then the Board may not consider 
the claim on the merits unless the Veteran has waived RO 
consideration or the Veteran would not be prejudiced by such 
consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 
(2010) (noting that generally the Board should return a reopened 
claim to the RO for initial consideration, but may consider the 
merits of the claim where the Veteran submits a waiver or would 
not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (noting that the Board must consider whether 
a veteran is prejudiced by a lack of RO consideration of the 
merits of a claim).

In this case, the RO determined that new and material evidence 
was not presented to reopen the Veteran's claim for entitlement 
to service connection for degenerative joint disease.  Such a 
determination, however, is not binding on the Board, and the 
Board must first decide on its own as a jurisdictional matter 
whether new and material evidence has been received.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).  
Because the August 1996 rating letter is the last final 
disallowance, the Board must review all of the evidence submitted 
since that action to determine whether the Veteran's claim for 
service connection should be reopened and re-adjudicated on a de 
novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the August 1996 rating letter 
includes the Veteran's statements that he was injured in combat 
during service and had a back condition that was related to that 
injury.  Responses from the National Personnel Records Center 
(NPRC) indicated that the Veteran's STRs were unavailable because 
they were fire-related.  The available service personnel records 
(SPRs) indicated the Veteran served in a combat zone from May 1, 
1953, to May 22, 1953, and that he was injured in action on 
August 20, 1952, and was hospitalized for four days.  An August 
1994 VA General Medical examination indicated the Veteran had a 
history of low back pain secondary to degenerative joint disease.  
One of the diagnoses was mild degenerative joint disease.

Evidence submitted after the August 1996 rating letter includes a 
Purple Heart award for wounds received as a result of hostile 
action on August 20, 1952, and a memorandum from the Army that 
noted the Veteran was awarded the CIB.  Also newly submitted was 
a December 1991 private magnetic resonance imaging (MRI) report 
which noted mild to moderate degenerative changes of the 
lumbosacral spine.  An October 2005 VA MRI impression noted 
degenerative change and bulging discs with mild spinal stenosis 
at L4/L5.  An August 2008 private medical record contained a 
diagnosis of right lumbar radiculopathy and noted that the 
military injuries may have been a significant contributing factor 
to the Veteran's back symptoms.  In various lay statements of 
record, the Veteran reported back pain since service discharge.

The Board finds that new and material evidence has been 
presented.  The evidence, including recent diagnoses of back 
disorders, a positive nexus opinion, and evidence that the 
Veteran is a combat veteran, is new because it was not previously 
submitted to VA.  The evidence is also material because it 
relates to unestablished facts necessary to establish the claim - 
the presence of an in-service injury and evidence of a causal 
relationship between the present condition and service.  See 
38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  The Purple 
Heart and CIB awards, when combined with the Veteran's lay 
statements regarding his injury and hospitalization, establish an 
in-service event.  See 38 U.S.C.A. § 1154(b) (2010) (VA shall 
accept a combat veteran's lay statements regarding in-service 
incurrence or aggravation if that lay evidence is consistent with 
the circumstances, conditions, or hardships of such service, 
unless there is clear and convincing evidence to the contrary); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a 
lay witness is competent to testify to that which the witness has 
actually observed and is within the realm of his personal 
knowledge).  Additionally, the August 2008 private physician 
provided an opinion linking the in-service injury to the 
Veteran's current back symptomatology and the Veteran provided 
testimony that he has experienced back pain since service 
discharge.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167; 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, consistency with other 
evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994) (holding that a lay witness is 
competent to testify to that which the witness has actually 
observed and is within the realm of his personal knowledge).  
Moreover, the evidence is not cumulative or redundant and raises 
a reasonable possibility of substantiating the claim.  See 
38 C.F.R. § 3.156(a).  Moreover, new evidence is to be presumed 
credible for purposes of deciding whether a previously denied 
claim may be reopened.  Accordingly, for all of the above 
reasons, the Veteran's claim is reopened.  


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for a back disorder, to include 
degenerative joint disease and lumbar radiculopathy, is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  In particular, a remand is required to attempt to 
obtain additional service department records and obtain VA 
examinations.  While on remand, recent VA treatment records 
should also be obtained.

First, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  This includes making as many requests as are necessary to 
obtain relevant records from a Federal department or agency, 
including military records.  38 C.F.R. § 3.159(c)(2).  Here, the 
Veteran has submitted several lay statements, provided testimony 
at a Board hearing, and made statements in medical records that 
he was injured in the battle of Sandbag Castle during the Korean 
War.  He stated he was hit in the face with enemy fire, which 
knocked him out, and he flew up in the air and down a hill.  He 
stated he was treated for injuries to his eyes, face, legs, and 
back.  A fellow soldier provided a lay statement that while 
serving in the Sandbag Castle area in Korea, in August 1952, they 
were both wounded by enemy fire.  In December 1994, the NPRC 
indicated that the Veteran's STRs were fire-related, but that a 
search of Morning Reports and Sick Reports resulted in obtaining 
the 25th Infantry Division's Daily Desk Report and a Medical 
Officer's Report.  Those reports indicate that the Veteran was 
injured in the line of duty on August 20, 1952, and was 
hospitalized for four days, but do not state for what injuries he 
was treated while hospitalized.  Further, the claims file does 
not reflect that the AOJ has attempted to obtain any information 
regarding the Veteran's in-service injuries and hospitalization 
via the Surgeon General's Office extracts from the NPRC, which 
are available for this time period.  See VA Adjudication 
Procedure Manual M21-1MR, part III, subpart iii, chapter 2, 
section E.  Accordingly, the Board finds that a remand is 
required for the AOJ to conduct additional development regarding 
the Veteran's in-service injury and hospitalization for purposes 
of attempting to identify for what injuries he was treated while 
hospitalized during August 1952.   

Second, VA's duty to assist includes providing a medical 
examination when necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Such development 
is necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent evidence of a diagnosed 
disability or symptoms of disability, (2) establishes that the 
veteran suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, and 
(3) indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the 
third element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus between 
the current disability or symptoms and active service, including 
equivocal or non-specific medical evidence or credible lay 
evidence of continuity of symptomatology).  

Here, a September 1991 private MRI report and an October 2005 VA 
record noted a diagnosis of lumbosacral spine degenerative joint 
disease.  An August 2008 private medical record diagnosed right 
lumbar radiculopathy and bilateral hip degenerative joint 
disease.  Thus, the Board finds there is competent evidence of 
diagnosed back, hip, and leg disabilities.  Next, the Veteran, a 
combat veteran, has provided competent lay evidence of an injury 
to his back, legs, and hips during service.  See 38 U.S.C.A. § 
1154(b); Layno, 6 Vet. App. at 469-70.  Personnel records 
indicate an injury in the line of duty and four days of 
hospitalization in August 1952.  The Board therefore finds that 
an in-service event has been established, although what injuries 
occurred is unclear.  Finally, an August 2008 private physician 
opined that the Veteran's military injuries may have been a 
significant contributing factor to the current back and hip 
symptoms.  The evidence thus indicates that there is a possible 
association between the current disabilities and service.  See 38 
C.F.R. § 3.159(c); McLendon, 20 Vet. App. at 83-86.  Accordingly, 
a remand for a VA examination and medical opinion is required.

Additionally, at the August 2010 Board hearing, the Veteran 
reported that he is receiving ongoing VA medical treatment, 
including at the Viera, Florida outpatient clinic.  The most 
recent VA treatment records of file are from March 2008 and are 
printed from the Tampa, Florida medical facility.  Where VA 
medical treatment records are material to the issue on appeal and 
are not included within the claims file, a remand is necessary to 
acquire such VA records, because VA is deemed to have 
constructive knowledge of certain documents which are generated 
by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Accordingly, while on remand, additional treatment 
records from the Tampa and Viera, Florida VA medical facilities 
must be obtained.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Contact all appropriate government 
records repositories to attempt to obtain all 
relevant records regarding the Veteran's in-
service injury and hospitalization, to 
specifically include SGO records dated from 
August 20, 1952 to August 24, 1952.  All 
information obtained must be made part of the 
file.  All attempts to secure this evidence 
must be documented in the claims file.  A 
negative response must be requested, and 
obtained, from each location.  If any 
requested records are not available, or the 
search for any such records otherwise yields 
negative results, that fact must clearly be 
documented in the claims file.  If, after 
making reasonable efforts, the records cannot 
be obtained, the Veteran and his 
representative must be notified of (a) the 
specific records that cannot be obtained, (b) 
the efforts made to obtain those records, and 
(c) any further action to be taken with 
respect to the claim.  In other words, a 
formal finding regarding the unavailability 
of any requested records must be made.  The 
Veteran and his representative must then be 
given an opportunity to respond.

2.  Contact the appropriate VA Medical 
Center, to include the Tampa, Florida, and 
Viera, Florida, VA medical facilities and 
obtain and associate with the claims file all 
outstanding records of treatment dating from 
May 1993 to the present.  If any requested 
records are not available, or the search for 
any such records otherwise yields negative 
results, that fact must clearly be documented 
in the claims file.

3.  Following the completion of the above, 
and regardless of whether any additional 
records are associated with the claims file, 
provide the Veteran with an appropriate VA 
examination to determine the nature and 
etiology of his back, hip, and leg disorders, 
to include lumbar spine degenerative joint 
disease, lumbar radiculopathy, and bilateral 
hip degenerative joint disease, and any other 
back, hip, and leg disability that is 
diagnosed.  The claims file must be made 
available to the examiner(s) for review.  All 
testing deemed necessary, if any, must be 
conducted and results reported in detail.  

The examiner is requested to provide an 
opinion regarding whether it is at least as 
likely as not (i.e., a probability of at 
least 50 percent or more) that each diagnosed 
back, hip, and leg disorder, to include 
lumbar spine degenerative joint disease, 
lumbar radiculopathy, and bilateral hip 
degenerative joint disease, is caused or 
aggravated by an event, injury or disease in 
service, to specifically include the injury 
during service as described by the Veteran 
and conceded by the Board.  

The examiner also is requested to provide an 
opinion regarding whether it is at least as 
likely as not that the Veteran's right lumbar 
radiculopathy is caused or aggravated by his 
lumbar spine or bilateral hip disabilities.  
The examiner must base these opinions on the 
examination findings, the post service 
medical evidence of record, and the Veteran's 
description of his in-service injury, which 
has been conceded by the Board.  If 
additional evidence of the injury and 
treatment during service is added to the 
claims file after this remand, the examiner 
must address any documentation regarding the 
Veteran's in-service injuries.  

A fully supported rationale must be provided 
for all opinions, to include citation to the 
evidence of record.  If the examiner finds 
that an opinion regarding any of these 
questions requires resort to speculation, 
such must be stated, and a supporting 
rationale for that conclusion must be 
provided.

4.  After completing the above actions, and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims must be readjudicated.  If the claims 
remain denied, a supplemental statement of 
the case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for further appellate 
review.

A Veteran has the right to submit additional evidence and 
argument on a matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


